Citation Nr: 0629994	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic diabetic right foot 
and left foot ulcer residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic diabetic right foot and left foot ulcer 
residuals.  In August 2006, the veteran submitted a Motion to 
Advance on the Docket.  In September 2006, the Board granted 
the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic diabetic right 
foot and left foot ulcer residuals is warranted as he 
developed chronic right foot and left foot ulcer residuals 
during a December 2002 hospitalization at the Milwaukee, 
Wisconsin, VA Medical Center (VAMC) as the result of the lack 
of appropriate care due to the VAMC's staff shortage.  In his 
August 2003 notice of disagreement, the veteran conveyed "my 
doctor said he believes the cause of my sores was more 
neglect."  The veteran did not identify his treating 
physician.  

An April 2004 VA treatment record states that the veteran was 
treated for decubiti ulcerations of both feet during the 
period between January 2003 and July 2003.  Clinical 
documentation of the cited treatment for the period after May 
5, 2003, is not of record.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to the name and 
address of the physician which he quoted 
in his August 2003 notice of 
disagreement.  Upon receipt of the 
requested information and the appropriate 
release, the RO should contact the 
identified physician and request that he 
or she forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran's foot 
ulcerations for incorporation into the 
record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Milwaukee, 
Wisconsin, VA Medical Center between 
April 30, 2003, and July 31, 2003, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then readjudicate the veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic diabetic right foot and 
left foot ulcer residuals.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


